This is a proceeding to review an order and award of the State Industrial Commission. Attorneys for petitioner introduced their evidence before the Commission in support of their motion for further compensation on the ground of change of condition. The Commission found that the evidence was insufficient, and petitioner seeks to have this judgment reviewed. Suffice it to say that the Commission is the finder of facts. There is competent evidence to support the finding of facts, as made by the Commission, that the evidence was insufficient. Affirmed.
LESTER, C. J., CLARK, V. C. J., and RILEY, CULLISON, SWINDALL, ANDREWS, and KORNEGAY, JJ., concur. HEFNER, J., absent.
Note. — See under (1) 28 R. C. L. 824; R. C. L. Perm. Supp. p. 6248; R. C. L. Pocket Part, title "Workmen's Compensation," § 112. (2) annotation in 8 A. L. R. 1329; 73 A. L. R. 715; 28 R. C. L. 819, 823; R. C. L. Perm. Supp. pp. 6242, 6247. *Page 98